DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to claims 1, 3-11, 13, and 16 and the cancellation of claims 2, 15, 17, and 34-48 in the response filed November 19, 2020 have been acknowledged.
In view of the amendment to the drawings, the previous objection to the drawings has been withdrawn.
In view of the amendment to the specification, the previous objection to the specification has been withdrawn.
In view of the cancellation of claim 2 and the amendments to claims 5-14, 16, and 18-20, the previous objections to claims 2, 5-14, 16, and 18-20 have been withdrawn.
In view of the amendment to claim 1 and the cancellation of claim 46, the previous rejections under 35 U.S.C. 112(b) have been withdrawn.  However, the amendments to claim 1 have introduced new issues rejected under 35 U.S.C. 112(b).

Response to Arguments
Applicant’s arguments, filed November 19, 2020, with respect to the rejections of claims 1-4 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment to claim 1.  Therefore, the previous rejections of claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn. 

Examiner Comment
The Examiner would like to point out that only one copy of the claims is required for submission.  Please only submit a marked-up copy of the claims in future responses.

Claim Objections
Claims 1, 3-14, 16, and 18-33 are objected to because of the following informalities:  
Claims 3-14, 16, and 18-20, the preamble recites “A razor blade” but should read “The razor blade.”  Appropriate correction is required.
Claim 1, line 10 recites “the cleaning chamber” but should read “the open cleaning chamber.”  Appropriate correction is required.
Claim 5, the status identifier should read “Currently Amended” rather than “Original.”  In the subsequent response, if no additional amendments are made, the status identifier should read “Previously Presented.”  Please refer to MPEP 714 II.C. for examples dealing with status identifiers for the claims.  Appropriate correction is required.
Claim 5, line 2 recites “the, or each, first opening” but should read “the at least one first opening.”  Appropriate correction is required.
Claim 5, lines 2-3 recite “the, or each, second opening” but should read “the at least one second opening.”  Appropriate correction is required.
Claim 7, the status identifier should read “Currently Amended” rather than “Original.”  In the subsequent response, if no additional amendments are made, the status identifier should read “Previously Presented.”  Please refer to MPEP 714 II.C. for examples dealing with status identifiers for the claims.  Appropriate correction is required.
Claim 7, line 2 recites “the, or each, fourth opening” but should read “the at least one fourth opening.”  Appropriate correction is required.
Claim 8, the status identifier should read “Currently Amended” rather than “Original.”  In the subsequent response, if no additional amendments are made, the status identifier should read “Previously Presented.”  Please refer to MPEP 714 II.C. for examples dealing with status identifiers for the claims.  Appropriate correction is required.
Claim 8, line 2 recites “the, or each, second opening” but should read “the at least one second opening.”  Appropriate correction is required.
Claim 8, line 3 recites “the, or each, first opening” but should read “the at least one first opening.”  Appropriate correction is required.
Claim 9, lines 3-4 recite “the, or each, fourth opening” but should read “the at least one fourth opening.”  Appropriate correction is required.
Claim 10, the status identifier should read “Currently Amended” rather than “Original.”  In the subsequent response, if no additional amendments are made, the status identifier should read “Previously Presented.”  Please refer to MPEP 714 II.C. for examples dealing with status identifiers for the claims.  Appropriate correction is required.
Claim 11, line 2 recites “the or each, fourth opening” but should read “the at least one fourth opening.”  Appropriate correction is required.
Claim 12, the status identifier should read “Currently Amended” rather than “Original.”  In the subsequent response, if no additional amendments are made, the status identifier should read “Previously Presented.”  Please refer to MPEP 714 II.C. for examples dealing with status identifiers for the claims.  Appropriate correction is required.
Claim 12, lines 1-2 recite “the, or each, first opening” but should read “the at least one first opening.”  Appropriate correction is required.
Claim 12, lines 2-3 recite “the, or each, second opening” but should read “the at least one second opening.”  Appropriate correction is required.
Claim 14, lines 1-2 recite “the, or each, nozzle” but should read “at least one of the nozzles is detachable attachable to the cleaning head” in order to maintain proper antecedent basis.  Appropriate correction is required.
Claim 16, the status identifier should read “Currently Amended” rather than “Original.”  In the subsequent response, if no additional amendments are made, the status identifier should read “Previously Presented.”  Please refer to MPEP 714 II.C. for examples dealing with status identifiers for the claims.  Appropriate correction is required.
Claims 21-33 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claims.  See MPEP § 608.01(n).  For example, claim 18 is a multiple dependent claim, and claims 21-33 are multiple dependent claims which can depend from claim 18. Thus, a multiple dependent claim depends from other multiple dependent claims.  Accordingly, claims 21-33 have not been further treated on the merits.  Should these claims be amended in the next response, the Examiner encourages applicant to review them for similar issues as presented above and make any necessary amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, 16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the razor head or cartridge” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the safety razor or cartridge.”
Claim 1 recites the limitation “the, or each, blade of a razor head or cartridge” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the one or more blades of the safety razor or cartridge.” 
Claim 10 recites the limitation “the fourth opening” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the at least one fourth opening.”
Claim 20 recites the limitation “the, or each, receiving portion opening” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 3-9, 11-14, 16, and 18-19 are rejected under 35 U.S.C. 112(b) for being dependent upon a rejected claim. 

Allowable Subject Matter
Claims 1, 3-14, 16, and 18-20 would be allowable upon overcoming the objections to the claims and the rejections under 35 U.S.C. 112(b) as detailed above.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Groeben (DE 3125940, using the English machine translation provided), Grabowski (U.S. PGPub 2006/0283487), and Hoser (U.S. PGPub 2005/0126610).
Groeben teaches a razor blade cleaning device, for cleaning a blade of a razor, the cleaning device comprising: a cleaning head [(11, 12), Fig. 1-2], an open cleaning chamber, suitably dimensioned for receiving a razor head [Fig. 2], wherein the device is configured such that a fluid is feedable through the cleaning chamber to contact the blade of the razor disposed therein [Fig. 2], and wherein the cleaning head is in the form of a manifold [(11, 12), Fig. 1-2].  Groeben teaches that the manifold has a plurality of cleaning openings [(11), Fig. 1-2] extending perpendicular to a fluid source [(12), Fig. 1-2].  Groeben does not teach that the manifold has a plurality of cleaning openings extending parallel to a fluid source and relative to each other at an external surface of the cleaning head; and the base comprises a razor head cartridge receiving portion, wherein the open cleaning chamber is defined by the receiving portion of the base and the external surface of the cleaning head.
Grabowski teaches all of the limitations of claim 1 except for the manifold having a plurality of cleaning openings extending parallel to a fluid source and relative to each other at an external surface of the cleaning head; and wherein the open cleaning chamber is defined by the receiving portion of the base and the external surface of the cleaning head.  The manifold of Grabowski is a coiled cleaning element [(29), Fig. 1] where the plurality of orifices [(31), Fig. 1] are directed radially inwardly such that the plurality of orifices extend perpendicular to a fluid source (29). 
Hoser teaches a shaving apparatus cleaning device, for cleaning the shaving head of the shaving apparatus, the cleaning device comprising: a cleaning head [(16), Fig. 1], an open cleaning chamber, suitably dimensioned for receiving the shaving head [the area where (3) rests during cleaning, Fig. 1], wherein the device is configured such that a fluid is feedable through the cleaning chamber to contact the shaving head disposed therein; and a base [(5, 6, 7), Fig. 1], having the shaving head receiving portion [(5), Fig. 1], wherein the open cleaning chamber is defined by the receiving portion of the base and the external surface of the cleaning head [Fig. 1].  Hoser teaches a flat-jet nozzle as the cleaning head, so it does not teach that the cleaning head is in the form of a manifold having a plurality of cleaning openings extending parallel to a fluid source and relative to each other at an external surface of the cleaning head.
Groeben, Grabowski, and Hoser fail to teach that the manifold has a plurality of cleaning openings extending parallel to a fluid source and relative to each other at an external surface of the cleaning head.  Therefore, without the use of inappropriate hindsight, it would not be obvious to rearrange the cleaning openings to be parallel to a fluid source.  The additional search performed by the examiner did not yield any additional relevant prior art.  Thus, the art of record does not fairly teach or suggest a razor blade cleaning device as in the context of claim 1.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/NICOLE BLAN/Primary Examiner, Art Unit 1796